Title: From John Adams to Benjamin Waterhouse, 25 January 1813
From: Adams, John
To: Waterhouse, Benjamin



Dear Sir
Quincy January 25 1813

I will join with Vice President Gerry and Lt. Governor Gray in any reasonable representation. But higher interests than yours or mine are at stake. What is your family & mine & twenty others to eight Million of people? How much less to mankind?
The salvation of both, seems to be staked both by republicans and federalists, upon the opinion of Washington. the Boston junto of republicans appeal to Washington as their infallible Guide. The Boston junto of Federalists appeal as an infallible oracle. Does either faction believe it has fathomed the character of the American Nation? the true, the real people of both parties laugh in their sleeves, at the adroitness of their Leaders with which they attempt to impose on the most ignorant and most vicious of their followers. Yet if you converse with the most sottish of these,  in their tavern haunts and dram shops, or grog shops they will soon convinse you, tho they huzza at the Whistle of their boatswain yet that they know better.
Good God! does the importance & necesity of this union depend on the knowledge, the information, the judgement of Washington? Why donot both parties go farther back,  and if they must have the authority of names, appeal to the true names Jay, Madison & Hamilton. these men in the federalists, demonstrated the importance & necessity of the union, and the ruin of division, in greater detail, and with stronger reasons. Washingtons legacy, composed by Jay, and Hamilton, was but a very concise abridgement of their and Madisons Federalist.
Both parties slip, the cables, and cut away the Anchors of truth, in the storm and let the ship loose to the mercy of Winds and waves. this is strictly confidential from idem.

John Adams